   Case: 4:20-cv-00609-SRC Doc. #: 3 Filed: 05/18/20 Page: 1 of 2 PageID #: 45



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

IVORY L. CONROD,                                     )
                                                     )
                Petitioner,                          )
                                                     )
        v.                                           )            No. 4:20-cv-609-SRC
                                                     )
J. BALTAZAR,                                         )
                                                     )
                Respondent.                          )

                        MEMORANDUM AND ORDER OF TRANSFER

        This matter is before the Court upon review of Ivory L. Conrod’s petition for writ of habeas

corpus, filed pursuant to 28 U.S.C. § 2241. Petitioner, an inmate at Texarkana Federal Correctional

Institution in Texarkana, Texas, brings this action to challenge the manner in which the Bureau of

Prisons is calculating and crediting his sentence. He claims that the Bureau of Prisons has failed

to properly credit him for time beginning on March 3, 2015. He states he does not challenge the

validity of his conviction or sentence as imposed.

        Jurisdiction over a petition for a writ of habeas corpus brought pursuant to 28 U.S.C. §

2241 lies in either the district of physical confinement, or in the district in which a custodian against

whom the petition is properly directed is present. McCoy v. United States Board of Parole, 537

F.2d 962, 964 (8th Cir. 1976). Petitioner is not confined within the Eastern District of Missouri,

and his custodian is not present in this district. Instead, petitioner is confined within the Eastern

District of Texas, and his custodian is present there. See 28 U.S.C. § 124(c)(5).

        If a district court finds it lacks jurisdiction to entertain a civil action, it may, if it is in the

interest of justice, transfer such action to any other district court in which the action could have

been brought. 28 U.S.C. § 1631. Upon such transfer, the action proceeds as if it had been originally
   Case: 4:20-cv-00609-SRC Doc. #: 3 Filed: 05/18/20 Page: 2 of 2 PageID #: 46



filed in the district court to which it is transferred. In the case at bar, this Court finds that it would

be in the interest of justice to transfer the instant case to the United States District Court for the

Eastern District of Texas.

        Accordingly,

        IT IS HEREBY ORDERED that this action shall be TRANSFERRED to the United

States District Court for the Eastern District of Texas.

        Dated this 18th day of May, 2020.



                                                   STEPHEN R. CLARK
                                                   UNITED STATES DISTRICT JUDGE




                                                    2
